
	

113 S12 IS: Naval Vessel Transfer Act of 2013
U.S. Senate
2013-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 12
		IN THE SENATE OF THE UNITED STATES
		
			February 26, 2013
			Mr. Coats introduced the
			 following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To provide for the transfer of naval
		  vessels to certain foreign recipients.
	
	
		1.Short titleThis Act may be cited as the
			 Naval Vessel Transfer Act of
			 2013.
		2.Transfer of naval
			 vessels to certain foreign recipients
			(a)Transfers by
			 grantThe President is authorized to transfer vessels to foreign
			 countries on a grant basis under section 516 of the Foreign Assistance Act of
			 1961 (22 U.S.C.
			 2321j), as follows:
				(1)MexicoTo
			 the Government of Mexico, the OLIVER HAZARD PERRY class guided missile frigates
			 USS CURTS (FFG–38) and USS MCCLUSKY (FFG–41).
				(2)ThailandTo the Government of Thailand, the OLIVER
			 HAZARD PERRY class guided missile frigates USS RENTZ (FFG–46) and USS
			 VANDEGRIFT (FFG–48).
				(b)Transfer by
			 saleThe President is authorized to transfer the OLIVER HAZARD
			 PERRY class guided missile frigates USS TAYLOR (FFG–50), USS GARY (FFG–51), USS
			 CARR (FFG–52), and USS ELROD (FFG–55) to the Taipei Economic and Cultural
			 Representative Office of the United States (which is the Taiwan instrumentality
			 designated pursuant to section 10(a) of the Taiwan Relations Act
			 (22 U.S.C.
			 3309(a))) on a sale basis under section 21 of the Arms Export
			 Control Act (22
			 U.S.C. 2761).
			(c)Alternative
			 transfer authorityNotwithstanding the authority provided in
			 subsections (a) and (b) to transfer specific vessels to specific countries, the
			 President is authorized, subject to the same conditions that would apply for
			 such country under this Act, to transfer any vessel named in this Act to any
			 country named in this Act such that the total number of vessels transferred to
			 such country does not exceed the total number of vessels authorized for
			 transfer to such country by this Act.
			(d)Grants not
			 counted in annual total of transferred excess defense
			 articlesThe value of a vessel transferred to another country on
			 a grant basis pursuant to authority provided by subsection (a) or (c) shall not
			 be counted against the aggregate value of excess defense articles transferred
			 in any fiscal year under section 516 of the Foreign Assistance Act of 1961
			 (22 U.S.C.
			 2321j).
			(e)Costs of
			 transfersAny expense incurred by the United States in connection
			 with a transfer authorized by this section shall be charged to the recipient
			 notwithstanding section 516(e) of the Foreign Assistance Act of 1961
			 (22 U.S.C.
			 2321j(e)).
			(f)Repair and
			 refurbishment in united states shipyardsTo the maximum extent
			 practicable, the President shall require, as a condition of the transfer of a
			 vessel under this section, that the recipient to which the vessel is
			 transferred have such repair or refurbishment of the vessel as is needed,
			 before the vessel joins the naval forces of that recipient, performed at a
			 shipyard located in the United States, including a United States Navy
			 shipyard.
			(g)Expiration of
			 authorityThe authority to transfer a vessel under this section
			 shall expire at the end of the 3-year period beginning on the date of the
			 enactment of this Act.
			
